                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

DERRICK L. JIMERSON, #26789-077                   §
                                                  §
VS.                                               §           CIVIL ACTION NO. 4:18cv277
                                                  §           CRIMINAL NO. 4:11cr00060-001
UNITED STATES OF AMERICA                          §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that the Motion

to Vacate, Set Aside or Correct a Sentence by a Person in Federal Custody pursuant to 28 U.S.C.

§ 2255 should be dismissed without prejudice for lack of jurisdiction. Movant has filed objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Movant to the Report, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit. Therefore, the court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the court.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct a Sentence by

a Person in Federal Custody pursuant to 28 U.S.C. § 2255 is DISMISSED without prejudice for lack

of jurisdiction. All motions not previously ruled on are hereby DENIED.

            .    SIGNED this the 11th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
